  8:18-cv-03057-BHH-KFM            Date Filed 11/16/18     Entry Number 11-1        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION


LESLIE JAY SHAYNE,                         )
                                           )
                     Plaintiff,            )
                                           )                    CIVIL ACTION NO.
v.                                         )                  8:18-cv-03057-TMC-KFM
                                           )
DISCOVER BANK,                             )              Memorandum of Law in Support
                                           )                   of Motion to Quash the
                     Defendant.            )              November 15, 2018 Show Cause
                                           )               Order, Quash Any Subsequent
IN RE: Leslie Jay Shayne a/k/a Les Shayne, )              Orders from the Probate Court
Petitioner,                                )               and, Enjoin the Probate Court
                                           )                 from Further Proceedings
IN THE MATTER OF CHARLOTTE SHAYNE, )
an incapacitated person                    )
                                           )

          Defendant Discover Bank (“Discover”) submits this Memorandum of Law in Support of

its Motion to Quash, stating as follows:

          When a State court receives notice that an action pending before it has been removed to

federal court, the “State court shall proceed no further unless and until the case is remanded.” See

28 U.S.C. 1446(d). A State court loses jurisdiction over a case when it is removed to federal court,

and any subsequent proceedings after removal are void. See Ackerman v. Exxon Mobil Corp., 734

F.3d 237, 249 (4th Cir. 2013) (“[W]e agree with the Defendants that the statute deprives the state

court of further jurisdiction over the removed case and that any post-removal actions taken by the

state court in the removed case action are void ab initio.”). Despite the Congressional mandate in

28 U.S.C. § 1446, the Probate Court of Oconee County, South Carolina (“Probate Court”) has

scheduled a Show Cause Hearing for Monday, November 19, 2018, even though the Probate Court

received Notice on November 9, 2018 that Discover had removed this case to federal court. See

Exhibits A-B. Accordingly, Discover moves to quash the November 15, 2018 Show Cause Order,


32612897 v1
  8:18-cv-03057-BHH-KFM             Date Filed 11/16/18      Entry Number 11-1        Page 2 of 4




quash any subsequent orders from the Probate Court, and enjoin the Probate Court from any further

proceedings.

          The Probate Court’s Show Cause Order violates the All Writs Act, the Anti-Injunction Act,

and 28 U.S.C. § 1446(d). The All Writs Act states that a federal court “may issue all writs necessary

or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of

law.” 28 U.S.C. § 1651. However, the All Writs Act is subject to limitations expressed in the Anti-

Injunction Act, which provides as follows: “A court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act of Congress,

or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. §

2283.

          One of the recognized statutory exceptions to the prohibition of the Anti-Injunction Act is

the federal removal statute’s instruction that, after removal, “the State court shall proceed no

further unless and until the case is remanded.” See 28 U.S.C. 1446(d); see also Vendo Co. v.

Lektro–Vend Corp., 433 U.S. 623, 640 (1977) (“The statutory procedures for removal of a case

from state court to federal court provide that the removal acts as a stay of the state-court

proceedings.”); Mitchum v. Foster, 407 U.S. 225, 234 (1972) (reiterating that removal to federal

court is a situation where there is an express authorization to enjoin state court proceedings).

“Section 1446(d), with its ‘proceed no further’ directive, has generally been understood to

expressly authorize injunctions of state courts ignoring that directive.” Ackerman v. Exxon

Mobil Corp., 734 F.3d 237, 250 (4th Cir. 2013) (emphasis added).

          According to this explicit authority, Discover asks the Court to quash the November 15,

2018 Show Cause Order, quash any subsequent orders from the Probate Court, and enjoin the

Probate Court from proceeding in this matter, unless this action is remanded. Here, this matter was



                                                   2
32612897 v1
  8:18-cv-03057-BHH-KFM            Date Filed 11/16/18      Entry Number 11-1         Page 3 of 4




removed to federal court on November 9, 2018, and this Court has diversity jurisdiction over this

case. The Probate Court’s November 15, 2018 Show Cause Order “constitutes an attempt to

subvert federal removal jurisdiction.” Vigil v. Mora Indep. Schs., 841 F. Supp. 2d 1238, 1241

(D.N.M. 2012). Thus, “[a]ccording to § 1446(d), the All Writs Act, and the Anti–Injunction Act,

this Court has express Congressional authorization to enjoin such state court proceedings in order

to aid in its jurisdiction.” Id. Accordingly, Discover respectfully requests that this Court quash the

November 15, 2018 Show Cause Order, quash any subsequent orders from the Probate Court, and

enjoin the Probate Court from proceeding further “unless and until the case is remanded.” 28

U.S.C. § 1446(d).

          Respectfully submitted this 16th day of November, 2018.

                                                      /s/ David A. Elliott
                                                      David A. Elliott, Fed Bar No. 11538
                                                      Ryan S. Rummage, Fed Bar No. 12753
                                                      BURR & FORMAN LLP
                                                      420 North 20th Street, Suite 3400
                                                      Birmingham, Alabama 35203
                                                      Telephone: (205) 251-3000
                                                      Facsimile: (205) 458-5100
                                                      delliott@burr.com
                                                      rrummage@burr.com

                                                      Attorneys for Defendant
                                                      DISCOVER BANK




                                                  3
32612897 v1
  8:18-cv-03057-BHH-KFM          Date Filed 11/16/18     Entry Number 11-1        Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by directing same to
Plaintiff’s office address by Federal Express and email, on this the 16th day of November, 2018:


                                       Leslie Jay Shayne
                                         P.O. Box 503
                                   109 North Catherine Street
                                      Walhalla, SC 29691
                                      Fax: (864) 638-5146


                                                           /s/ David A. Elliott
                                                           OF COUNSEL




                                               4
32612897 v1
